            Case 1:21-cv-04696-LTS Document 5 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT ALLEN,

                                Plaintiff,

                    -against-                                    21-CV-4696 (LTS)

                                                                CIVIL JUDGMENT
DANIEL EK (CEO of Spotify); QUAVIOUS
MARSHALL; KIARI CEPHUS,

                                Defendants.

         Pursuant to the order issued June 15, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i), (ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 15, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
